The opinion of the Court was delivered by
Weight, A. J.
On the 20th day of March, 1871, James Blease, one of the respondents in this case, rented a parcel of land from John L. Hair, appellant, for planting purposes, for which he agreed to pay 3,200 pounds of lint cotton. By the terms of the agreement Hair was also to advance to Blease supplies amounting in value to $400, which were furnished to the extent of $440.
The terms of the contract were reduced to writing, and fully expressed in an instrument duly recorded in the office of the Registrar of Mesne Conveyance for Newberry County, on 21st of March, 1871. For the rent and the supplies to be advanced it gave to Hair a lien on all the crops raised on the land for that year, Blease delivered to Hair more than enough cotton to pay the rent, and he also had in his hands five bales stored at Newberry Court House which he had received from Blease on account of their contract. It further appears that the whole of the crop raised on the land so rented for the said year was through the labor of one McGrath, *68aided by his family. He had been hired by Blease under a verbal contract, by which he was to receive for his services one-third of the whole crop raised. After the storing of the crop by Hair, McGrath instituted suit against Blease before a Trial Justice for a recovery of his share of the crop. The Trial Justice attached the cotton stored by Hair to abide the event of McGrath’s suit, gave judgment for a certain amount against Blease, and ordered satisfaction made out of.the cotton so stored.
Thereupon Hair instituted this action to enjoin the sale made under the process of the Trial Justice, and for the enforcement of his lien for agricultural supplies against the said cotton, to the exclusion of McGrath’s claim, for an account between Blease and McGrath, and for general relief. The five bales of cotton were ordered by the Circuit Judge to be sold and the proceeds deposited in bank to await the determination of the cause. An order was made referring the case to a Referee to ascertain the accounts between the parties, and a.report was filed on the testimony heard before him. As, in the view of the Court, the material question to be determined is the priority of the respective liens asserted on the one hand by McGrath and on the other by Hair, it is entirely useless to pass now upon the state of the accounts referred to in the report, except to affirm the ruling of the Circuit Judge as to the rejection of the items in the account of Blease against McGrath for the firewood and use of mule to haul it and to sustain the exception of the appellant’s counsel to the allowance of interest on the debt due to McGrathl As the cotton was sold by the order of the Court, no interest could accrue on the judgment when the property out of which it was to be paid was, in compliance with the order, converted.into money, held subject to the disposition to be finally made of the cause. The decision of the material question between the parties is to be made alone in reference to the existing law as it stood in 1871 in reference to the subject matter, for the respective contracts were made in that year.
By' the Act of 1866, (15 Statutes at Large, 380,) “persons making advance or advances in money or supplies to any person or persons engaged, or about to engage, in cultivating the soil shall be entitled to a lien on the crop which may'be made during the year upon the lands in the cultivation of which the advances so made have been expended in preference to all other liens, existing or otherwise, to the extent of such advance or advances, provided an *69agreement in writing shall be entered into before any such advance is made to this effect, in which shall be specified the amount to be advanced, or in which a limit shall be fixed beyond which the advances, if made from time to time, shall not go, which agreement shall be recorded in the office of the Register of Mesne Conveyance in the District in which the person to whom the advances are made resides within thirty days from its date.”
By the Act of 1869, (14 Statutes at Large, 227,) “all contracts made between owners of land, their agents or administrators or executors, and laborers shall be witnessed before one or more disinterested persons, and, at the request of either party, be duly executed before a Justice of the Peace or Magistrate, whose duty it shall be to read and explain the same to the parties. Such contracts shall clearly set forth conditions upon which the laborer or laborers engaged to work, embracing the length of time, the amount of money to be paid, and when; and if it be on shares of crops, what portion of the crop or crops.” The third Section provides: “That whenever laborers ate working on shares of- crops, or for wages in money or other valuable consideration, they shall have a prior lien upon said crop or crops in whosesoever hands it may be. Such portion of the crop or crops to them belonging, or such amount of money or other valuable consideration due, shall be recoverable by an action in any Court of competent jurisdiction.”
The sixth Section repeals all Acts and parts of Acts in any way conflicting with such Act.
These were the only Acts of force in 1871 in regard to the advance for the cultivation of crops 'or providing, by way of lien, for the security of laborers. The Acts are incorporated in the General Statutes; but as these were not adopted until February 10, 1872, they are to be regarded as existing at the time of their passage without modification and unaffected by any after provision in relation to them. We are spared the necessity of deciding on the preference of liens under the Acts between the parties supplying the advances for agricultural labor and the laborers themselves where the requisitions of the Acts have been fully complied with.
If their conditions had been strictly followed by each of the parties now asserting a priority it would have presented a question not easily solvable and certainly requiring on the part of the Court a very minute and nice examination to ascertain whether the Legislature intended by the Act of 1866 to extend the lien in favor of *70the party advancing the money or supplies beyond the interest or share which the person “ engaged or about to engage in the cultivation of the soil,” the recipient of such advances, might have in the crop which may he made during the year. It is clear that the Act of 1869 referred to, and was intended to apply to and protect, by the preference under its third Section, only such contracts as were contemplated by its first Section. These, manifestly, were to be in writing, and it is impossible, looking to the language, to reach any other conclusion. They are to be “witnessed by one or more disinterested persons, and, at the request of either party, be duly executed before a Justice of the Peace or Magistrate, whose duty it shall be to read and explain the same to the parties. Such contract shall clearly set forth the conditions upon which the laborer or laborers engaged to work, embracing the length of time, the amount of money to be paid and when; and if it be on shares of crops, what portion of the crop or crops.”
The requirement of their execution before a Justice of the Peace or Magistrate, when required by either party, necessarily implies the reduction of their terms to writing, and this is the more apparent from the requisition that they shall be read and explained by him, and the further fact that the conditions are to be clearly set forth in the contract. Where a statute divests a right it must be strictly construed, and the parly claiming its benefit must bring himself within all the terms and conditions, through which an advantage, to the prejudice of another, is to be enjoyed by him.
It would thus seem that McGrath is not in a position to demand, under the Act of 1869, a preference of lien accorded to Hair by the Act of 1866. The loss of his labor is a matter to be regretted, but it is referable to his omission to comply with the provisions of the statute, which required his contract to be in writing before he could avail himself of its benefit.
The order made by the Circuit Court is set aside, and the case remanded to it, that any balance due Hair by Blease for supplies may be ascertained, and so much of the proceeds of the cotton first applied to it, and the remainder, if any, to the account, to be ascertained, between McGrath and Blease, the item of firewood, &c., to be disallowed in the discount offered by Blease against McGrath. Blease must pay all the costs, including those of McGrath.
Moses, C. J., and Willard, A. J., concurred.